Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 9-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record includes Miller, US 2011/0086703 A1 (hereinafter Miller); Hall, US 2013/0005423 A1 (hereinafter Hall); Morin, US 2018/0053381 A1 (hereinafter Morin), and Mugnolo et al., US 2016/0125702 A1 (hereinafter Mugnolo).
Miller discloses a blackjack game wherein players are able to give up a hand (i.e., "surrender") by forfeiting half the player's bet. 
Hall discloses a method to implement a blackjack variation (Hall [Abstract]). Hall discloses where a player is allowed to surrender (except when the dealer has blackjack) their first to cards in exchange for receiving 50% of their bet back (vs. not being allowed to surrender). 
Morin discloses a modified blackjack game uses a modified combined deck consisting of: i) at least one standard run of cards consisting of one card numbered according to each of the values from 2 to 9, four cards having a value of 10 and one ace card having a value of either 1 or 11, and ii) at least one modified run of cards consisting of one card numbered according to each of the values from 2 to 9 (Morin [Abstract]). Morin recites a surrender (only available as first decision of a hand) (Morin [0018]): Some games offer the option to "surrender", usually in hole-card games and directly after the dealer has checked for blackjack (but see below for variations) (Morin [(0018]). When the player surrenders, the house takes half the player's bet and returns the other half to the player; this terminates the player's interest in the hand (Morin [0018]). Surrender, for those games that allow it, is usually not permitted against a 
Mugnolo discloses a variation of Blackjack (Mugnolo [0001]). Some casinos offer an option called “surrender” (Mugnolo [0011]). This option can fall into two categories: early and late (Mugnolo [0011]). Surrender offers the player the choice to fold his hand, at the cost of half of the original bet (Mugnolo [0011]). The player must make that decision prior to taking any other action on the hand (Mugnolo [0011]). For example, once the player draws a third card, splits or doubles down, surrender is no longer an option (Mugnolo [0011]). The two varieties of surrender, early and late, differ only in the way a dealer Blackjack is handled (Mugnolo [0011]). In an early surrender game, a player may choose to surrender before the dealer checks his cards for a Blackjack, offering a cheap way out even if the dealer turns out to have a Blackjack (Mugnolo [0011]). A much more common variation is late surrender, where the dealer checks for Blackjack first, and then only if he does not have Blackjack will the dealer allow players to surrender their hands (Mugnolo [0011]). 
The prior art, alone or in combination, fails to disclose all of the elements of the claims.  Thus, the claimed invention is neither anticipated by nor obvious over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715